March 26, 1993
                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                 

No. 92-1358

                        UNITED STATES
                           Appellee,

                              v.

                     GEORGE CHAPDELAINE,
                    Defendant, Appellant.

                                    

                         ERRATA SHEET

   The  opinion  of this  Court issued  on  March 25,  1993, is
amended as follows:

   On page  5, line 8  of first  full paragraph: replace  "  1"
with "  2113(a)".

   On  page  5, line  10 of  first  full paragraph:  insert "a"
between  "transporting  and  "stolen"   and  delete  the  "s"  in
"vehicles".

   On  page 7, line 3  of first full  paragraph: capitalize the
"c" in "1st cir."

   On page 8, line 3: replace "37" with "39".

March 25, 1993
                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 92-1358

                        UNITED STATES,

                          Appellee,

                              v.

                     GEORGE CHAPDELAINE,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

    [Hon. Raymond J. Pettine, Senior U.S. District Judge]
                                                        

                                         

                            Before

            Selya, Cyr and Boudin, Circuit Judges.
                                                 

                                         

Louis F. Robbio with whom Robbio & Nottie,  Ltd. was on brief  for
                                               
appellant.
Margaret E.  Curran, Assistant United  States Attorney, with  whom
                   
Lincoln  C.  Almond, United  States  Attorney,  and James  H.  Leavey,
                                                                 
Assistant United States Attorney, were on brief for appellee.

                                         

                        March 25, 1993
                                         

     BOUDIN,  Circuit  Judge.    George  Chapdelaine  appeals
                            

following his conviction for numerous offenses arising out of

the planned robbery  of a  Wells Fargo truck  by himself  and

others  at  the  Emerald  Square  Mall  in  North  Attleboro,

Massachusetts.  The  plan was frustrated when  the truck left

the location  earlier than usual.   Chapdelaine was convicted

after trial while his accomplices pled.  We affirm.    

                        I.  THE EVENTS

     Acting on  an informant's tip, federal  agents and state

and local police on  March 3, 1991, followed  Chapdelaine and

Anthony Fiore  to  a meeting  with  Edward Mahan  and  George

Whalen in  Walpole, Massachusetts.1   The next day,  March 4,

Chapdelaine,  Fiore, and  Mahan  drove Mahan's  vehicle to  a

parking lot in Canton, Massachusetts.   When they left, Fiore

was driving  a Wagoneer jeep  later reported stolen  from the

lot.   The  Wagoneer  was  taken  to  a  garage  in  Walpole,

outfitted with a false registration plate, and then driven by

Fiore  (accompanied  by  Chapdelaine  in another  car)  to  a

parking lot in North  Providence, Rhode Island, where  it was

left.   Fiore  later lodged  a stolen  Jaguar in  a different

parking lot in Warwick, Rhode Island.

     On March  25, Chapdelaine and Fiore  arrived in separate

vehicles  at  the Emerald  Square  Mall  in North  Attleboro,

                    

     1Several  law enforcement  officers who  participated in
surveillance  of  the four  men  testified  at  trial to  the
group's activities.

                             -2-

Massachusetts.   There, Fiore got into  Chapdelaine's car and

the two  drove around the mall  before leaving.   A few hours

later,  the two men returned to the mall in Fiore's Plymouth,

this  time accompanied by Mahan and Whalen.  The Plymouth was

parked  near a BayBank branch  bank located in  the mall, and

Fiore and Mahan watched a Wells Fargo  truck as it arrived at

the bank and was loaded by a guard.  The following day, March

26, Fiore returned alone to the mall, spent a short period of

time, and then left without having made any purchases.

     The next day, March 27, Chapdelaine and Fiore drove to a

department store parking lot in Taunton, Massachusetts, where

they  remained in  their car  as the  same Wells  Fargo truck

which served the  Emerald Mall BayBank  arrived to serve  the

department store.   When the  truck crossed the  street to  a

nearby  bank, Chapdelaine and Fiore moved their car to a spot

closer  to the bank.  After the  truck left the bank, the two

men drove back to  the Emerald Mall parking lot  before going

home.  They returned the following day, March 28, to the  lot

in  Taunton, where they again  waited in their  car until the

Wells Fargo truck arrived and departed.

     The next  morning, March 29, Chapdelaine  and Fiore made

another brief visit  to the Emerald  Mall parking lot  before

proceeding to a  parking lot in Cumberland,  Rhode Island, to

drop off the stolen Jaguar.   They then picked up  the stolen

Wagoneer,  now  in Fiore's  garage  and  bearing yet  another

                             -3-

registration  plate,  and drove  it  to  the Cumberland  lot.

Later  all  four  men met  at  the  Cumberland  lot.   There,

Chapdelaine  opened the  trunk  of his  car,  put on  gloves,

handed another pair of gloves to Whalen, and removed from the

trunk  a green  laundry  bag which  was  then placed  in  the

Wagoneer.   The  group  then drove  the  stolen vehicles  and

Fiore's Plymouth to the Emerald Mall parking lot.  As the men

entered the mall lot  at 1:27 p.m., they  were passed by  the

Wells  Fargo truck on its way out; the truck's normal arrival

time at the  mall was 2  p.m. but this  was Good Friday,  and

several of the truck's usual stops were closed.  The four men

pulled  into  a parking  garage,  remained  there for  a  few

minutes,  and  then  drove  back  to  the  staging  area   in

Cumberland.

     In Cumberland,  all four  were arrested.   The Wagoneer,

which Chapdelaine was then driving, had to be turned off with

a screwdriver because the steering column was pulled back and

there was no key in the ignition.  A subsequent search of the

vehicles  turned  up the  green laundry  bag (now  in Fiore's

Plymouth) which  was found  to contain firearms  (including a

.357 Magnum with an obliterated serial number), ammunition, a

make-up kit, a black wig and a washcloth.  Other items seized

from   the  vehicles  included   gloves,  several  pieces  of

clothing, a  make-up removal kit,  and a  police scanner  and

radio  guidebook.     Later   that  day,   in  a  search   of

                             -4-

Chapdelaine's home in Woonsocket, Rhode  Island, agents found

five .357-caliber  bullets in his bedroom  closet and $22,000

in cash under his bed.

     All four men were indicted.  Fiore and Mahan pled guilty

prior to  trial.2   Whalen, tried together  with Chapdelaine,

entered  a  guilty  plea  shortly  before  the  close of  the

government's case.   Chapdelaine was convicted  of conspiracy

under 18  U.S.C.   371 to rob a federally insured bank and to

commit  four  other,  related  offenses;  of  two  Hobbs  Act

violations,  18  U.S.C.     1951;  of  attempting  to  rob  a

federally insured  bank, 18  U.S.C.   2113(a);  of using  and

carrying firearms  during a  crime of  violence, 18  U.S.C.  

924(c)(1);  of transporting  a stolen  vehicle in  interstate

commerce,  18 U.S.C.     2312; and  of four  firearms-related

offenses, 18 U.S.C.   922.    After trial, the district court

vacated the conviction  on one of the firearms counts because

Chapdelaine's name  had been inadvertently  omitted from that

count  in a  superseding indictment  used at  trial.   On all

counts  but one,  Chapdelaine  was  sentenced  to  concurrent

sentences, the longest being  78 months' imprisonment; on the

conviction for carrying a firearm during a crime of violence,

the court imposed  the five-year consecutive prison  sentence

made mandatory by 18 U.S.C.   924(c).  This appeal followed.

                    

     2Fiore's appeal  from his  sentence has  been previously
decided. United States v. Fiore, 983 F.2d 1 (1st Cir. 1992).
                               

                             -5-

                             -6-

                        II.  THE TRIAL

     Publicity   and  Jury  Prejudice.     Chapdelaine  first
                                     

contends  that  the  district  court  erred  in  denying  his

informal  motion  for  a  change  of  venue  on  grounds   of

prejudicial pretrial publicity.   As evidence of  prejudicial

coverage, Chapdelaine  points to  articles in  the Providence
                                                             

Journal newspaper and to  local television coverage, which he
       

says was  inflammatory.  Since Chapdelaine  does not describe

the content  of the television  reports, nor allege  that the

reports were seen by any of the jurors, we have  no basis for

evaluating his complaint about televised coverage.

     As for the newspaper  articles, they are largely factual

accounts of the arrests of the four men and subsequent guilty

pleas  of Fiore  and Mahan.3   On  the day  trial began,  the

district judge questioned each  of the jurors and alternates,

who  had  been  empaneled  two months  before,  to  determine

whether they had discussed the case, been  approached or read

or heard anything  about it.  Only four of  the panel, two of

whom  ultimately  deliberated, answered  in  the affirmative;

each had  been  exposed to  a  November 20,  1991  Providence
                                                             

Journal  article indicating  that two  of the  defendants had
       

pleaded guilty before trial.   All four of the  panel members

                    

     3One  of  the  articles  mentions   Chapdelaine's  prior
conviction  for cocaine trafficking  and an informant's claim
that  Chapdelaine and Fiore had earlier  tried to rob another
armored  car.  There is no indication that any juror saw this
article or knew these supposed facts.

                             -7-

affirmed that  they could be impartial.   Neither Chapdelaine

nor Whalen challenged any of the four for cause.

     There  is no  basis  on this  record  for any  claim  of

"widespread, highly inflammatory  publicity."  United  States
                                                             

v.  Moreno  Morales, 815  F.2d  725,  734 (1st  Cir.),  cert.
                                                             

denied, 484 U.S. 966 (1987).  The only issue is whether juror
      

knowledge of guilty pleas  by co-defendants is information so

searing that failure to  excuse the juror for cause  is plain

error, even though  the trial  judge found the  jurors to  be

impartial.   The voir dire did not in this instance reflect a

"pattern  of deep and  bitter prejudice," Irwin  v. Dowd, 366
                                                        

U.S. 717,  726 (1961), compelling  the court to  override the

juror's claim of impartiality.  We do not think juror bias is

inherent  in  the knowledge  that  a  co-defendant has  pled.

Hines v. United States,  131 F.2d 971, 974 (10th  Cir. 1942).
                      

Cf.  Murphy v. Florida, 421  U.S. 794 (1975) (juror knowledge
                      

of defendant's prior convictions).

     There is  even less  basis  for Chapdelaine's  complaint

that  some  of  the  seated  jurors   had  relatives  in  law

enforcement  or   were  familiar  with  some   of  the  trial

participants or their families.   Chapdelaine was entitled to

challenge jurors for cause or to  argue on appeal that it was

plain error not to excuse a juror.  But here no specifics are

offered in his brief, so there is no error to assess.  As for

the claim that  trial counsel was  ineffective in failing  to

                             -8-

challenge jurors, that issue  is not normally open  on direct

appeal  and must  await a  collateral attack,  if Chapdelaine

chooses to make one.   See United States v. Arango-Echeberry,
                                                            

927 F.2d 35, 39 ((1st Cir. 1991). 

     Whalen's Guilty Plea.   As the government was completing
                         

the presentation of its case, Whalen pled guilty (outside the

presence  of the  jury) and  withdrew from  the trial.   This

prompted a  motion for  mistrial from Chapdelaine,  which the

district court denied.  Chapdelaine's position  then, renewed

now, was that the  jury would conclude from  Whalen's absence

that  he had pled guilty and would draw the further inference

that  Chapdelaine, as  an  alleged  co-conspirator,  must  be

guilty as well.

     We addressed this  issue in United States  v. Del Carmen
                                                             

Ramirez, 823  F.2d 1 (1st Cir. 1987).   The district court in
       

that case, faced with the same situation, declined to declare

a mistrial but gave a cautionary instruction to the jury.  We

approved   this  approach,  stating  that  the  court  should

"clearly  and carefully  instruct  the jury  to consider  the

evidence  against  a  particular individual,  alone,  and  to

determine guilt or  innocence on that basis."  Id.  at 3.  In
                                                 

this case, the district court delivered an instruction almost

identical to the one we approved in Del Carmen Ramirez:
                                                      

             Members of the  Jury, you'll note that
          Mr.  Whalen  is  no  longer   sitting  at
          counsel table and he is no longer a party
          to this  action.  You are  not, I repeat,

                             -9-

          you are not to speculate,  surmise in any
          way whatsoever why he  is not here.  It's
          none  of your concern;  it's not  part of
          your  deliberations;  you  will not  even
          discuss the matter as we go forward.  The
          case stands here with Mr.  Chapdelaine as
          the defendant.  Is anyone going to have a
          problem with that?   If so, speak up now.
          I can't stress to  you the importance  of
          fairness, objectivity, total impartiality
          and I  stress that again and  I stress to
          you  why he is  not here is  none of your
          concern; it  has nothing to do  with your
          deliberations  in this  case  in any  way
          whatsoever.

      Chapdelaine  now says that  the instruction should have

been repeated in the  closing charge to the jury.   At trial,

he made  no such request  and the  failure to do  so was  not

plain error. 

     Sufficiency of  the Evidence.   Chapdelaine  next claims
                                 

that  the  evidence  at   trial  was  insufficient  to  prove

conspiracy,   attempted  robbery,   various  firearms-related

offenses, and interstate transportation of a  stolen vehicle.

In   assessing  these   claims,  reasonable   inferences  and

credibility judgments  are taken in the  light most favorable

to  the verdict;  and the  issue is  whether a  rational jury

could  have found  the defendant  guilty beyond  a reasonable

doubt.   United States  v. Batista-Polanco,  927 F.2d  14, 17
                                          

(1st Cir. 1991). 

     Beginning with  conspiracy,  Chapdelaine says  that  the

evidence did  not prove an intent to commit robbery.  This is

not a serious argument.  The evidence described at the outset

                             -10-

of this  opinion, a  sketch that omits  further incriminating

detail,   could  easily  persuade   a  reasonable  jury  that

Chapdelaine and his associates "cased" the BayBank branch and

the armored truck, positioned  stolen vehicles for an escape,

acquired weapons and disguises, arrived at the scene ready to

commit the  crime and were  frustrated only by  an accidental

change in the truck's schedule.  United States v. Buffington,
                                                            

815  F.2d 1292 (9th Cir. 1987), where the Ninth Circuit found

the evidence inadequate, involved far less aggravated facts.

     This  same  evidence supported  Chapdelaine's conviction

for attempted robbery.  To prove attempt, the government must

establish both  an intent  to commit the  substantive offense

and  a "substantial  step  towards its  commission,"   United
                                                             

States  v. Figueroa,  976 F.2d  1446, 1459  (1st Cir.  1992),
                   

comprising "more  than mere  preparation" but "less  than the

last  act  necessary  before  the actual  commission  of  the

substantive  crime."  United States v. Manley, 632 F.2d  978,
                                             

987 (2d.  Cir. 1980),  cert. denied,  449  U.S. 1112  (1981).
                                   

Chapdelaine argues  that the  group's actions amounted  to no

more  than mere  preparation because  the defendants  did not

leave their vehicles or make a  move toward the bank.  In Del
                                                             

Carmen Ramirez we found that a group's conduct in "casing the
              

bank,  stealing a car, and arriving armed at the bank shortly

before the  Wells Fargo truck  was to  arrive" constituted  a

substantial step  toward robbery.  823  F.2d at 2.   See also
                                                             

                             -11-

United States v. Johnson,  962 F.2d 1308, 1310-11,  1312 (8th
                        

Cir.) (same  result under  similar facts), cert.  denied, 113
                                                        

S.Ct.  358 (1992).  That describes the activity in this case,

and we have no reason to reach a different result.4

     Turning  to  the firearms-related  offenses, Chapdelaine

was convicted of using  firearms during and in relation  to a

crime  of violence,  possession  of  firearms and  ammunition

after a felony conviction, and interstate transportation of a

firearm with  an obliterated serial  number.  In  addition to

the guns and ammunition recovered from the green laundry bag,

police   also   seized  five   rounds   of  ammunition   from

Chapdelaine's bedroom  closet.  The ammunition recovered from

the closet formed the basis of a separate count. 

     Chapdelaine's argument on appeal is two-fold.  First, he

says  that the  evidence  did not  show  that he  "knowingly"

possessed the guns found in the laundry bag because there was

no   proof  that  he  looked  inside  the  bag.    At  trial,

Chapdelaine  testified that  he thought  the bag  contained a

tire  jack and car tools.  Noting  that the bag was recovered

from Fiore's  Plymouth instead  of the  Wagoneer, Chapdelaine

                    

     4In a  related argument, Chapdelaine  contends that  the
jury  instruction  on  what   is  "a  substantial  step"  was
inadequate.  The objection was not raised at trial and we are
not  told what was wrong with the instruction other than that
"a more complex  and detailed instruction was  required."  We
therefore consider the  claim waived.   See United States  v.
                                                         
Zannino,  895 F.2d  1,  17 (1st  Cir.)  (issued raised  in  a
       
perfunctory manner are deemed waived), cert. denied, 494 U.S.
                                                   
1082 (1990).

                             -12-

argues  that the  evidence  did not  exclude the  possibility

that,  unbeknownst to him, guns were substituted for the jack

and tools when the  bag was transferred from the  Wagoneer to

the Plymouth.   In this case,  involving a carefully  planned

armed robbery with abundant weapons,  we think the jury could

reasonably infer that the bag's contents when seized were the

same as when  Chapdelaine handled the  bag hours before,  and

that Chapdelaine knew that the  bag contained firearms.   See
                                                             

United States v. Arango-Echeberry, 927 F.2d at 38.
                                 

     Second, Chapdelaine  argues that the  evidence failed to

prove his "possession" of the firearms in the laundry bag and

the ammunition  found in  his bedroom closet.   Chapdelaine's

handling  of  the  laundry  bag  adequately  established  his

possession of the  weapons within.5   As for  the bullets  in

his  closet, Chapdelaine  emphasizes that  the owners  of the

house where he rented  a room were gun dealers  who testified

to  storing ammunition  throughout  the home.   However,  the

bullets retrieved  from Chapdelaine's closet were  in an area

within  his "dominion  and control."   Further,  they matched

those found  in the  .357 Magnum recovered  from the  laundry

bag.   This was enough to prove that Chapdelaine was at least

                    

     5As for the question of the guns' use in relation to the
crime,  the  jury  could  readily  have  concluded  that,  by
transferring the guns to the  Wagoneer before setting off for
the mall with the others, Chapdelaine  "intended to have [the
weapons]  available for  possible use  during or  immediately
following" a robbery.  United States v. Payero, 888 F.2d 928,
                                              
929 (1st Cir. 1989).

                             -13-

in "constructive possession" of the ammunition in his closet.

See  United States v. Garcia, Nos. 92-1427, 92-1428, slip op.
                            

at 6-11 (1st Cir. Feb. 4,  1993); United States v. Wight, 968
                                                        

F.2d 1393, 1397-98 (1st Cir. 1992).   

     Chapdelaine's  last  attack  on  the  evidence  requires

little  comment.   He  says that  a  rational jury  could not

convict him of knowingly transporting a stolen vehicle across

state lines because,  as he  testified at trial,  he did  not

realize the Wagoneer was stolen.  But of  course the jury was

entitled to  disbelieve his testimony,  and Chapdelaine  does

not  otherwise contest  the government's  proof.   That proof

included  (in  addition to  that  summarized  at the  outset)

evidence that  Chapdelaine possessed  tools commonly  used by

car thieves  and Chapdelaine's own  admission that he  used a

screwdriver to start the Wagoneer.

     The Flaw in the Indictment.  Chapdelaine's next claim of
                               

error is the most serious:  he was mistakenly convicted of an

offense for which he  was not indicted.   The count at  issue

charged interstate transportation of a stolen firearm, a Colt

.45  caliber  pistol  seized  from  the  green  laundry  bag.

Chapdelaine  was in fact initially named in this count in the

original indictment handed down by the grand jury.   Probably

by accident, Chapdelaine's name was omitted from the count in

a superseding indictment. 

                             -14-

     The omission escaped  the attention  of the  prosecutor,

Chapdelaine's defense  counsel, and  the trial judge,  all of

whom proceeded  as if Chapdelaine  were still charged  in the

count.   At trial,  Chapdelaine's counsel and  the government

stipulated that the  Colt was stolen, and  there was evidence

that he  knowingly transported it  across state  lines.   The

district  court charged the jury  on the stolen firearm count

and it was  included in  a redacted indictment  given to  the

jury to reflect only counts naming Chapdelaine.  In preparing

the pre-sentence report, the probation officer discovered the

error.  The district court then vacated the conviction on the

stolen firearm charge but denied  a motion by Chapdelaine for

a new trial on all counts.

     We are  not cited  to any precedent  directly addressing

this issue.6    The  important  fact conveyed  to  the  jury,

Chapdelaine's possession  of  the weapon,  was admissible  as

"intent"  evidence on  several other  counts, whether  or not

possession was  charged as an  offense.  The  stipulated fact

that  the gun was stolen may not  have been admissible on the

other counts, but if  so the prejudicial force of  this point

was very  faint, as  other evidence showed  multiple weapons,

                    

     6The closest in point is Chow Bing Kew v. United States,
                                                            
248 F.2d 466 (9th  Cir.), cert. denied, 355 U.S.  889 (1957).
                                      
The  Ninth Circuit there dismissed a conviction on a count in
which  the  defendant was  not named  while leaving  intact a
conviction on  another charge.   The question of  whether the
former conviction  invalidated the latter  was apparently not
raised.

                             -15-

two  stolen  cars, an  obliterated  serial  number and  ample

planning.  The  jury was instructed to separate  the evidence

as to each count, and its verdict--including the acquittal of

Chapdelaine  on two  counts relating  to the  stolen Jaguar--

suggests that it did just that.

                        III.  SENTENCE

     Chapdelaine's   final   challenge   is   to   sentencing

calculations.7   First, as to the  counts charging interstate

transportation   of  the  stolen   Wagoneer,  he  objects  to

including the value of  the stolen Jaguar and to  a two-level

enhancement in his  base offense level for more  than minimal

planning.   These computations were made  in the pre-sentence

report,  without objection  by Chapdelaine.   Whether  or not

these computations were error  (Chapdelaine was not convicted

of the  counts relating to  the stolen Jaguar),  his sentence

was  not affected by these two calculations.  Pursuant to the

guidelines,  the district  court  disregarded the  stolen car

counts  and set  Chapdelaine's  offense level  solely on  the

basis of the  grouped robbery counts.   U.S.S.G.    3D1.4(c).

It then sentenced Chapdelaine at the low end of the guideline

                    

     7Although the 1991 Sentencing Guidelines  were in effect
at the  time of Chapdelaine's sentencing,  the district court
applied  the 1990  guidelines in  effect at  the time  of the
offenses, a result more  favorable to Chapdelaine. See United
                                                             
States v. Harotunian, 920 F.2d 1040, 1041-42 (1st Cir. 1990).
                    
All references in this opinion are to the 1990 guidelines.

                             -16-

range  due to his age.   Adjustments to the stolen car counts

simply did not figure into Chapdelaine's sentence.

     Next, Chapdelaine  complains of the  computation on  the

robbery  counts.  The guideline for robbery calls for a four-

level   increase  for   losses  ranging   from   $800,000  to

$1,500,000. U.S.S.G.   2B3.1(b)(6).  Where as here an attempt

or conspiracy is at issue, "intended" loss is the test.8   At

sentencing, over Chapdelaine's objection, the court imposed a

four-level increase in his base offense level for a "loss" of

$1,000,000--the approximate amount of money contained in  the

Wells Fargo truck  when it stopped at the BayBank  on the day

Chapdelaine and the others were arrested.  

     Chapdelaine  contends that  the  loss in  this case  was

speculative because no robbery actually occurred.  However,

 "[i]n  an attempted theft, the  value of the  items that the

defendant attempted to steal  would be considered."  U.S.S.G.

  2X1.1,  application  note 2.   The  requirement in  section

2X1.1(a)   of  "reasonable  certainty"  "goes  to  what  with

reasonable   certainty  can   be   determined   to   be   the

                    

     8U.S.S.G.    2B3.1, application note 3, cross-references
section 2B1.1  for "valuation  of loss" in  robbery offenses.
Section  2B1.1,  application  note  2, refers  the  judge  to
section  2X1.1  in cases  of  "partially completed  conduct."
Section 2X1.1 sets the  base offense level as that  fixed for
the  object  offense  (in  this  case,  robbery),  "plus  any
adjustments from  such  guideline for  any  intended  offense
conduct that  can be established with  reasonable certainty."
U.S.S.G   2X1.1(a).  

                             -17-

conspirator's intent."   United States v.  Medeiros, 897 F.2d
                                                   

13, 18 (1st Cir. 1990).   

     Finally,  Chapdelaine  invokes  section 2X1.1(b),  which

directs the sentencing court to decrease by three levels  the

offense  level  for  an  attempt  or  conspiracy  unless  the
                                                        

defendant  or  conspirators  were  "about  to  complete"  the

underlying offense "but for  the apprehension or interruption

by   some   similar   event   beyond  [the   defendant's   or

conspirators'] control."   U.S.S.G.    2X1.1(b)(1), (2).  The

district court in this  case declined to grant  the reduction

because  it found  that  the robbery  was frustrated  "simply

because the  . . .  truck arrived  earlier than  usual."   On

appeal, Chapdelaine disputes the  correctness of this finding

while  the  government  naturally  urges  us  to  uphold  the

district court.  

     We affirm  the district  court's conclusion that  on the

present facts Chapdelaine was  not entitled to the reduction.

The evidence  showed that Chapdelaine and  the others arrived

at the mall prepared  and equipped to carry out a robbery and

were thwarted only  by the unexpected early departure  of the

Wells Fargo truck.   Under these circumstances,  there was no

clear  error  in   the  district   court's  conclusion   that

Chapdelaine  was  "about  to  complete" a  robbery  "but  for

apprehension  or interruption  by  some similar  event beyond

the  defendant's  control."   U.S.S.G.     2X1.1(b)(1).   See
                                                             

                             -18-

United  States v.  Johnson,  962 F.2d  at 1313-14  (upholding
                          

denial of the reduction under similar facts). 

     Chapdelaine  argues   that  the  reference   in  section

2X1.1(b)  to  an   interruption  "similar"  to   apprehension

excludes  offenses that  are prevented  by  fortuitous events

like  the premature departure of  the Wells Fargo  truck.  In

our  view,  the guideline  reflects  a  policy decision  that

conspiracies and attempts should be  treated like substantive

offenses  for sentencing purposes  if the substantive offense

was nearly  completed, and the defendant  did not voluntarily

withdraw.   The Sentencing  Commission  likely believed  that

near  accomplishment of  the criminal  object  normally poses

enough risk  of actual harm, and  reveals enough culpability,

as to justify the same punishment that would be imposed for a

completed   offense.    It  is  nearness   of  the  crime  to

achievement--not   the  precise  nature  of  the  involuntary

interruption--that  defeats  the   reduction  available   for

conspiracies and attempts that  have not progressed very far.

This one progressed far enough.

     The judgment of conviction and sentence are affirmed.
                                                         

                             -19-